 



ADDENDUM

 

BASIC SUBLEASE INFORMATION

 

THIS SHEET IS AN “ADDENDUM” TO THE SUBLEASE AGREEMENT BETWEEN CPLEX, LLC AND
SUNSET CONNECT OAKLAND, LLC DATED MAY 1, 2018 FOR THE SUBLEASED PREMISES KNOWN
AS 685 85TH AVENUE, SUITE V, OAKLAND, CALIFORNIA 94621.

 

Sublandlord:

CPlex, LLC, a California limited liability company



       

Subtenant:

 

Sunset Connect Oakland, LLC,

a California limited liability company



 

 

   

Sublease Reference

      Address of Subleased Premises:

685 85th Avenue, Suite V

Oakland, CA 94621, as shown on Exhibit B



Paragraph 2       Area of Subleased Premises: Approximately 25,000 useable
square feet identified as Suite V and designated as such on the floor diagram
attached hereto as Exhibit B. Paragraph 2       Term: 5 years from the
Commencement Date, unless the term expires earlier according to the terms in the
Expiration Date set forth below. Tenant shall have the option to renew for an
additional 2 years and 11 months, with the additional period terminating on
March 30, 2026. Paragraph 5       Commencement Date: May 1, 2018. Paragraph 5  
    Expiration Date: Five years from the commencement date. Paragraph 5

 

 i 

 

 

Monthly Rent Schedule: Date Range: Monthly Rent Paragraph 7   5/1/18 – 4/30/19:
$56,250.00 NNN     5/1/19 – 4/30/20: $58,500.00 NNN     5/1/20 – 4/30/21:
$60,840.00 NNN     5/1/21 –4/30/22: $63,273.60 NNN     5/1/22 – 4/30/23:
$65,804.54 NNN  

 





Subtenant’s Percentage Share:

31.25% of the total usable square footage in the Premises

(25,000 ÷ 80,000 usf = 31.25%)

Paragraph 8(a)       Agreed Use: For the operation of a cannabis cultivation and
manufacturing facility, including all activities related to California cannabis
license types 1 through 6. Subtenant will comply with applicable state and local
law and may operate under temporary permits and licenses. No other use is
permitted. Paragraph 9       Security Deposit: $112,500.00. Paragraph 10      
Advance Rent: Subtenant shall pay the first three months’ rent in advance, in
the amount of $168,750.00. Paragraph 10       Sublandlord’s Address for Notices:

CPlex, LLC

Attention: Scott Bonagofsky

691 85th Avenue, Oakland, CA 94621



Paragraph 18       Subtenant’s Address for Notices

Michael Dillingham

Sunset Connect Oakland, LLC

570 Bryant Street

San Francisco, CA 94107



Paragraph 18

 

Exhibit(s):

Exhibit A





Master Lease Paragraph 27           Exhibit B Diagram of Subleased Premises  

 

References to provisions of the Sublease identified above in the margin are
those provisions where references to particular Basic Sublease Information
appear, and each such reference shall incorporate the applicable Basic Sublease
Information. In the event of any conflict between any Basic Sublease Information
and the Sublease, the latter shall control.

 

 ii 

 

 

IN WITNESS WHEREOF, this Basic Sublease Information is executed as of the date
of the Sublease set forth above.

 

SUBLANDLORD:







SUBTENANT:







    CPLEX, LLC, a California limited liability company SUNSET CONNECT OAKLAND,
LLC, a California limited liability company

 

By:

   

By:



 





 

Scott Bonagofsky  



 





    Chief Executive Officer and Manager of CPLEX, LLC   Name: Tom Gingerich    
            Title: Chief Financial Officer         Sunset Connect Oakland, LLC  
      Co-Manager of Subtenant

 

CONSENT TO SUBLEASE           I hereby consent to this sublease.                
Kenneth W. Morris     Trustee under Revocable Trust Agreement dated April 10,
1986     Master Lessor                 Scott Bonagofsky, Master Lessee          
      Robert Larabee, Master Lessee    



 

 iii 

 

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”) is entered into as of the date of the Sublease
specified in the Basic Sublease Information, by and between CPLEX, LLC, a
California limited liability company (“CPLEX” or “Sublandlord”), SUNSET CONNECT
OAKLAND, LLC, a California limited liability company (“Subtenant”).

 

RECITALS

 

A. Pursuant to that certain AIR Commercial Real Estate Association Standard
Industrial/Commercial Multi-Tenant Lease-Net, dated March 28, 2016, amended and
restated as of August 9, 2016 (the “Master Lease”), by and between Kenneth W.
Morris, Trustee under Revocable Trust Agreement dated April 10, 1986, as Lessor
(the “Master Lessor”), and CPLEX, as Lessee, Master Lessor leased to CPLEX and
CPLEX leased from Master Lessor certain premises consisting of approximately
106,500 rentable square feet of the ground floor of a commercial warehouse
building, of which 80,000 is usable square feet, located at the record address
of 685 85th Avenue, Oakland, California (the “Premises”), which Premises are
more particularly described in the Master Lease, a redacted copy of which is
attached hereto as Exhibit A, and the terms of which are incorporated herein.

 

B. CPLEX desires to sublease approximately 25,000 usable square feet of the
Premises identified as Suite V and designated as such on the floor diagram of
the Premises attached hereto as Exhibit B (the “Subleased Premises”) to
Subtenant, Subtenant desires to sublease the Subleased Premises from CPLEX.

 

NOW THEREFORE, the parties agree as follows:

 

1. RECITALS; CAPITALIZED TERMS. The recitals set forth above are integral parts
of this Sublease and shall be deemed to be a part hereof. Unless otherwise
expressly provided herein, capitalized terms which are used in this Sublease
shall have the same meanings given to them in the Master Lease.

 

2. SUBLEASED PREMISES. CPLEX shall sublease to Subtenant and Subtenant shall
sublease from CPLEX the Subleased Premises.

 

3. CONDITION OF SUBLEASED PREMISES. Subtenant acknowledges that it has inspected
the Subleased Premises and is thoroughly familiar with its condition. Subtenant
accepts the Subleased Premises in its “as is” condition, with all faults and
flaws, and acknowledges that neither Sublandlord nor any of its agents has made
any representations or warranties regarding the condition of the Subleased
Premises or their suitability for Subtenant’s intended use. The Subleased
Premises will be delivered to Subtenant on the Commencement Date with
construction of improvements in the Premises under way by CPLEX. Sublandlord
shall not be obligated to provide any monetary contribution to Subtenant to
improve the Subleased Premises. Any alteration work necessary for Subtenant’s
occupancy of the Subleased Premises will require the written consent of
Sublandlord prior to the commencement of any work, which shall not be
unreasonably withheld. Sublandlord shall provide consent for any improvements
reasonably necessary for commercial cannabis permit and licensure of the types
listed more fully described in Paragraph 9 of this Sublease.

 

Page 1 of 10

 

 

4. MASTER LEASE. Except as otherwise expressly provided in, or otherwise
inconsistent with, this Sublease, all provisions of the Master Lease, a copy of
which is attached hereto as Exhibit A, are hereby incorporated in this Sublease
by reference with the same force and effect as if set forth at length herein,
specifically excluding, however the following provisions of the Master Lease:
Master Lease Paragraphs 1.1, 1.2(a), 1.2(b), 1.3, 1.4, 1.5, 1.6, 1.7, 1.10(a)
and (b), 1.11, 2.1. 2.2, 2.4, 2.5, 3.1, 3.2, 4.1, 12, 15, 23, 25, 26, 31, 37 and
50, Guaranty of Lease, and Addendum to Lease Paragraphs 52, 53 and 54. Each
reference in the incorporated provisions of the Master Lease to “Lessor” and
“Lessee” shall be deemed to refer to Sublandlord and Subtenant, respectively.
Subject to the foregoing, Subtenant assumes and agrees to perform each and every
obligation and to comply with each and every covenant of Sublandlord, as Lessee,
under the Master Lease, except as to payment obligations, which Sublandlord
agrees to pay. Subtenant shall not commit, or permit to be committed, any act or
omission which will violate any term or condition of this Sublease which is
applicable to the Subleased Premises, and shall indemnify, defend, protect and
hold Sublandlord harmless against any and all loss, cost, expense, liability,
claim, judgment, demand or cause of action arising from any such violation
committed or permitted to be committed by Subtenant (except to the extent caused
by Sublandlord or arising from acts or omissions of third parties prior to
delivery of the Subleased Premises to Subtenant), which indemnity obligation
shall survive the termination of this Sublease.

 

The Master Lease includes express representations made by Master Lessor and
describes Master Lessor’s duties in connection with the operation of the
Subleased Premises.

 

5. TERM. The term of this Sublease shall be for a period of five (5) years (the
“Term”), commencing May 1, 2018 (the “Commencement Date”). The Term shall expire
five (5) years from the Commencement Date (the “Expiration Date”). Subtenant
shall have the option to renew this Sublease for an additional period of two (2)
years and eleven (11) months commencing upon the Expiration Date, which
additional period shall terminate on March 30, 2026 (the Expiration Date of the
Master Lease).

 

This Sublease shall terminate before the Expiration Date if: (1) either the City
of Oakland or the State of California denies, suspends or revokes any license or
permit for Subtenant’s cannabis activities; or (2) Subtenant conducts any
cannabis activities, other than as set forth in Paragraph 9, on the Subleased
Premises. Either party may enforce these termination provisions by providing
notice to the other party. Subtenant shall have thirty (30) days from service of
notice to cure, challenge, or accept termination. If Subtenant terminates this
Sublease per this Paragraph 5, Sublandlord shall have the option to retain the
Security Deposit, or any portion thereof, as more fully described in Paragraph
10 herein.

 

Page 2 of 10

 

 

Sublandlord and Subtenant acknowledge that aspects of Subtenant’s business
operations may be contrary to current federal law. In the event Sublandlord or
Subtenant become the object of any enforcement action, or if any government
agency requires Subtenant to cease operations permanently or indefinitely,
Sublandlord or Subtenant may elect to terminate this Sublease before the
Expiration Date and any extension thereof. This provision is not intended to
trigger upon minor compliance violations, daily operational business matters, or
other routine local and state compliance matters that are civil in nature.

 

6. EARLY ACCESS. NOT APPLICABLE.

 

7. MONTHLY RENT.

 

(a) Subtenant shall pay as monthly rent (the “Monthly Rent”) for the Subleased
Premises, in advance on the first day of each month, commencing on the
Commencement Date and continuing through the Expiration Date the following
amounts for the following periods:

 

  Period Amount         5/1/18 – 4/30/19: $56,250.00 NNN   5/1/19 – 4/30/20:
$58,500.00 NNN   5/1/20 – 4/30/21: $60,840.00 NNN   5/1/21 – 4/30/22: $63,273.60
NNN   5/1/22 – 4/30/23: $65,804.54 NNN

 

Subtenant acknowledges and agrees this is a net Sublease, and the Monthly Rent
set forth herein is intended to be payable to Sublandlord net of all costs and
expenses billed to Sublandlord by Master Lessor. Monthly Rent shall be paid
without deduction, offset, prior notice or demand, in lawful money of the United
States of America. If the Term commences on a day other than the first (1st) day
of a calendar month or ends on a day other than the last day of a calendar
month, a prorated monthly installment shall be paid at the then current rate for
the fractional month during which the Term commences and/or terminates. All
Monthly Rent shall be paid to Sublandlord at Sublandlord’s Address for Notices
specified in the Basic Sublease Information Addendum or at such other place as
Sublandlord may from time to time designate in writing.

 

Page 3 of 10

 

 

(b) At the time Subtenant delivers this signed Sublease to Sublandlord,
Subtenant shall pay to Sublandlord the amount specified in the Basic Sublease
Information Addendum for Monthly Rent due under the Sublease for the first (1st)
month of the Term and the Security Deposit.

 

8. ADDITIONAL RENT FOR COMMON AREA OPERATING EXEPNSES.

 

(a) Beginning on the Commencement Date, within ten (10) days after receipt of an
invoice therefor from time to time from Sublandlord, Subtenant shall pay to
Sublandlord Subtenant’s Percentage Share of any and all Common Area Operating
Expenses, as defined in the Master Lease, which are billed to Sublandlord, which
Common Area Operating Expenses shall also include charges relating to security,
alarms and monitoring for the entire premises or any portion thereof including
but not limited to common areas, which are paid by Sublandlord. “Subtenant’s
Percentage Share” means 31.25%, calculated taking 25,000 useable square feet of
the Subleased Premises and dividing that number by 80,000 usable square feet of
the Premises.

 

(b) The estimated Common Area Operating Expenses will be reconciled against
actual amounts within sixty (60) days after Sublandlord receives the actual
amounts, and the party owing the difference will pay it to the other party
within twenty (20) days after reconciliation and such reconciliations shall be
based upon the actual statements received by Sublandlord. Sublandlord will
provide Subtenant with access to invoices and documentation of Common Area
Operating Expenses to verify the accuracy of amounts charged to Subtenant.
Subtenant’s Percentage Share of Common Area Operating Expenses payable under
this Paragraph 8(b) shall be paid to Sublandlord at the same address for payment
of Monthly Rent. If the Term ends on a date other than the last day of a
calendar year, then Subtenant’s Percentage Share of Common Area Operating
Expenses shall be prorated accordingly on the basis of a 365-day year. The
reconciliation obligations set forth in this Paragraph 8(b) shall survive the
expiration or termination of this Sublease.

 

(c) Within a reasonable time, and in compliance with local and state ordinances
and regulations, Sublandlord shall engage an architect to remeasure the areas
identified as useable square feet and rentable square feet. In the event the
remeasurement is not completed prior to the mutual execution and delivery of the
Lease, Sublandlord and Subtenant shall agree that the square footage stated in
Paragraph 1.2(a) shall be used to identify the Premises to be subleased by
Subtenant (the “Preliminary Premises”). Once the re-measurement is completed,
the parties shall execute an amendment to this Sublease, and any amounts,
percentages and figures appearing or referred to in this Sublease which are
based upon the square footage of the Subleased Premises, (including, without
limitation, the amount of the Monthly Rent, Subtenant’s Share of Common Area
Operating Expenses) shall be modified in accordance with such determination, if
necessary.

 

Page 4 of 10

 

 

9. AGREED USE. Subtenant shall use the Subleased Premises only for the operation
of a cannabis cultivation and manufacturing facility, including all activities
related to California cannabis license types 1 through 6 as defined by
California and effective on the Commencement Date of this Sublease. Subtenant
will comply with applicable state and local law and may operate under temporary
permits and licenses. Sublandlord and Subtenant acknowledge that aspects of
Subtenant’s business operations may be contrary to current federal law. No other
use is permitted, without first obtaining the consent in writing of Sublandlord.

 

10. SECURITY DEPOSIT; ADVANCE RENT.

 

(a) As security for the full and faithful performance of every provision of this
Sublease to be performed by Subtenant, Subtenant shall pay to Sublandlord, at
the time Subtenant delivers to Sublandlord this signed Sublease, an amount equal
to two (2) months of Monthly Rent, or $112,500.00 (the “Security Deposit”).
Subtenant shall also pay the first three (3) months of Monthly Rent in advance,
totaling $168,750.00, due upon the execution of this Sublease. If Subtenant
defaults with respect to any provision of this Sublease, including, but not
limited to, the provisions relating to the payment of Monthly Rent, Sublandlord
may use, apply or retain all or any part of the Security Deposit for the payment
of any rent and any other sum in default, or for the payment of any other amount
which Sublandlord may spend or become obligated to spend by reason of
Subtenant’s default. If any portion of the Security Deposit is so used or
applied, Subtenant shall, within ten (10) business days after written demand
therefor, deposit cash with Sublandlord in an amount sufficient to restore the
Security Deposit to its original amount, and Subtenant’s failure to do so shall
be a material breach of this Sublease. Sublandlord shall not be required to keep
the Security Deposit separate from its general funds, and Subtenant shall not be
entitled to interest on the Security Deposit. Nothing herein shall be construed
to limit the amount of damages recoverable by Sublandlord or any other remedy to
the Security Deposit. Subtenant waives the protections of California Civil Code
Section 1950.7 (which restricts application of a security deposit only to those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by Subtenant, or to clean the Subleased Premises) and all similar
laws now in force or subsequently adopted which restrict application of security
deposits to specific purposes.

 

(b) The Security Deposit, or so much thereof as has not theretofore been applied
by Sublandlord as permitted by this Paragraph 10, shall be returned, without
payment of interest or other increment for its use, to Subtenant, within thirty
(30) days after the later of (i) the Expiration Date or earlier termination of
the Term as provided herein, or (ii) the date on which Subtenant has vacated the
Subleased Premises. Sublandlord’s return of the Security Deposit, or any part
thereof, shall not be construed as an admission that Subtenant has performed all
of their obligations under this Sublease. No trust relationship is created
herein between Sublandlord and Subtenant with respect to the Security Deposit.
If Sublandlord disposes of its interest in the Subleased Premises, Sublandlord
may deliver or credit the Security Deposit to Sublandlord’s successor in
interest in the Subleased Premises and the transferring Sublandlord shall
thereupon be relieved of further responsibility with respect to the Security
Deposit, provided such successor in interest assumes all of Sublandlord’s
obligations under this Sublease, and Subtenant shall look solely to the
successor of Sublandlord for any claims therefor.

 

Page 5 of 10

 

 

11. LATE CHARGE; INTEREST. If any Monthly Rent or Common Area Operating Expenses
due hereunder is not received by Sublandlord when due and such failure continues
for five (5) business days after the due date, Subtenant shall pay to
Sublandlord a late charge equal to the greater of (a) $500 or (b) three percent
(3%) of such overdue amount. The parties agree that such late charge represents
a fair and reasonable estimate of the costs Sublandlord will incur by reason of
late payment by Subtenant. In addition, every payment due hereunder from
Subtenant to Sublandlord which is not paid within five (5) business days of the
due date shall bear interest at ten percent (10%) per annum (the “Interest
Rate”) from the date that the same became due and payable until paid.

 

12. DEFAULT.

 

(a) Events of Default. In addition to any other event specified in this Sublease
or the Master Lease as a “Default”, the occurrence of any one or more of the
following events (“Events of Default”) shall constitute a breach of this
Sublease by Subtenant: (i) failure by Subtenant to pay Monthly Rent or any other
sum when and as the same becomes due and payable and the continuance of such
failure for five (5) business days following the due date; or (ii) failure by
Subtenant to perform or observe any other obligations of Subtenant hereunder
(other than the payment of Monthly Rent or other sums due hereunder) which
continues after written notice identifying such breach, and any cure period
provided under the Master Lease.

 

(b) Sublandlord’s Remedies. If an Event of Default occurs, Sublandlord shall be
entitled to exercise against Subtenant all of the rights and remedies afforded
to Master Lessor in the Master Lease with respect to breaches of the Master
Lease by Sublandlord and Subtenant shall indemnify, defend, protect and hold
Sublandlord harmless from all damages resulting from the default and shall
reimburse Sublandlord for all fees reasonably incurred by Sublandlord in
fulfilling Subtenant’s obligations, together with interest on such fees at the
Interest Rate. All applicable grace and cure periods set forth in the Master
Lease shall be applicable to any Default event.

 

13. ASSIGNMENT AND SUBLETTING. Subtenant has no right to assign this Sublease or
further sublease the Subleased Premises. Any attempt by Subtenant to assign this
Sublease or further sublet the Subleased Premises shall be void and shall
constitute an incurable Event of Default by Subtenant.

 

Page 6 of 10

 

 

14. WAIVER OF LIABILITY. Sublandlord shall not be liable or responsible for, and
Subtenant waives all claims against Sublandlord and its managers, members,
principals, partners, officers, directors, agents and employees (collectively,
the “Sublandlord Protected Parties”) with respect to or arising out of: any
death of or injury to Subtenant or any other person, from any causes whatsoever
(other than by reason of the gross negligence or willful misconduct of the
Sublandlord Protected Parties); or for any loss of or damage to any property
outside or within the Subleased Premises belonging to Subtenant or any other
person, in each case occurring after the Commencement Date.

 

15. INDEMNITY. Subtenant shall indemnify, defend, protect and hold Sublandlord
Protected Parties, Master Lessor and its respective agents and employees
harmless and defend Sublandlord Protected Parties and Master Lessor, and its
respective agents and employees from and against any and all losses, damages,
claims, or liability for any damage to any property or injury, illness or death
of any person occurring in or about the Subleased Premises arising after
delivery of the Subleased Premises to Subtenant as a result of any acts or
omissions of Subtenant arising at any time and from any cause whatsoever (other
than (i) by reason of the gross negligence or willful misconduct of Sublandlord
or its agents or employees or Master Lessor or its agents or employees, or (ii)
arising from acts or omissions of third parties prior to delivery of the
Subleased Premises to Subtenant) including, without limitation, claims, costs
and liabilities, including reasonable attorneys’ fees and costs, arising out of
or in connection with the removal, cleanup or abatement of any hazardous
materials which may be in or about the Subleased Premises as a result of any act
or omission of Subtenant, its employees, agents or contractors. The provisions
of this Paragraph 15 shall survive the expiration or earlier termination of this
Sublease.

 

16. INSURANCE.

 

(a) Liability Insurance. Subtenant, at its cost, shall maintain commercial
general liability insurance, including contractual liability coverage insuring
Subtenant’s indemnity obligations hereunder, with a minimum combined single
limit of coverage of Two Million Dollars ($2,000,000.00) or, if required by
Master Lessor, the limits required by the terms of the Master Lease, insuring
against all liability of Subtenant, its agents, invitees, officers or employees
arising out of or in connection with Subtenant’s use or occupancy of the
Subleased Premises. The policy shall not eliminate cross-liability and shall
contain a severability of interest clause.

 

(b) Subtenant’s Property Insurance. Subtenant, at its cost, shall maintain on
all of its personal property in or about the Subleased Premises, a policy of
standard fire and extended coverage insurance, with theft, vandalism and
malicious mischief endorsements, for full replacement value. The proceeds from
any such policy shall be used by Subtenant for the replacement of such personal
property.

 

(c) Workers’ Compensation Insurance. Subtenant, at its cost, shall maintain
workers’ compensation insurance as required by law.

 

Page 7 of 10

 

 

(d) Insurance Criteria. All the insurance required under this Sublease shall:
(i) be issued by insurance companies authorized to do business in the State in
which the Premises are located and which are reasonably satisfactory to
Sublandlord and Master Lessor; (ii) be issued as a primary policy and not
“excess over” or contributory with any other applicable insurance in force for
or on behalf of Sublandlord and/or Master Lessor; (iii) name Sublandlord and
Master Lessor as additional insureds, except with respect to worker’s
compensation insurance; and (iv) specifically include the liability assumed
hereunder by Subtenant (provided, however, that the amount of such insurance
shall not be construed to limit the liability of Subtenant hereunder). A
certificate for each policy, together with evidence of payment of premiums,
shall be deposited with Sublandlord at the commencement of the Term, and on
renewal of the policy not less than twenty (20) days before expiration of the
term of the policy.

 

17. LOADING DOCK. NOT APPLICABLE.

 

18. NOTICES. All notices or demands shall be in writing and shall be given by
personal service, certified or registered mail (which shall be deemed delivered
three (3) business days after mailing, postage prepaid) or delivered by a
reputable overnight air courier service which provides written evidence of
delivery (which shall be deemed to be given on the next business day after
delivery to the subject air courier service, prepaid). Notices shall be
addressed to the addresses for Sublandlord and Subtenant as specified in the
Basic Sublease Information Addendum. Either party may change its address for
notices or demands by written notice delivered as described herein. Subtenant
shall promptly after receipt thereof send to Sublandlord copies of all notices
Subtenant receives from Master Lessor. For purposes of Sublandlord’s response to
any request by Subtenant, all time periods in the Master Lease within which
Master Lessor is required to act or respond shall be extended by ten (10)
business days.

 

19. DAMAGE AND DESTRUCTION, EMINENT DOMAIN AND RELOCATION. If the Master Lease
confers upon Sublandlord or Master Lessor the right to terminate the Master
Lease in the event of damage, destruction, eminent domain or similar
circumstances or to exercise the right to relocate Sublandlord, the exercise by
Sublandlord or Master Lessor of such termination or relocation right shall not
constitute a default or breach by Sublandlord hereunder.

 

20. BROKERS. Sublandlord has contracted with McKinney Advisory Group, Inc., for
a commission of two percent (2%) of the base rent for the original term of this
Sublease. This commission shall be borne entirely by Sublandlord. Sublandlord
and Subtenant each represents that it has dealt with no other brokers in
connection with this Sublease and each party shall indemnify, defend, protect
and hold the other harmless from and against any and all claims, costs or
liability arising out of or relating to a breach by Sublandlord or Subtenant of
these representations. The terms of this Paragraph 20 shall survive the
expiration or earlier termination of this Sublease.

 

Page 8 of 10

 

 

21. SIGNAGE. NOT APPLICABLE.

 

22. TIME PERIODS. Subject to Paragraph 7 above regarding the timing of payment
of Monthly Rent, Subtenant shall perform all of its obligations hereunder at
such times, by such dates or within such periods as shall be required to avoid
any default under the Master Lease. In no event shall this Paragraph 22 extend
or lessen the time, date or period by or within such Subtenant is required to
perform except with respect to the time for payment of Monthly Rent which is
governed by Paragraph 7.

 

23. NO RIGHT TO HOLDOVER. Subtenant may not holdover in the Subleased Premises
after the Expiration Date. Subtenant shall indemnify, defend, protect and hold
Sublandlord harmless from and against any and all claims, liabilities, actions,
losses, damages (including, without limitation, direct, indirect, incidental and
consequential) and expenses (including, without limitation, court costs and
reasonable attorneys’ fees) asserted against or sustained by Sublandlord arising
from or by reason of Subtenant’s continued occupancy of the Subleased Premises
after the Expiration Date. The terms of this Paragraph 23 shall survive the
termination of this Sublease.

 

24. SEVERABILITY. If any provision of this Sublease or any term, paragraph,
sentence, clause, phrase or word appearing herein be judicially or
administratively held invalid or unenforceable for any reason, such holding
shall not be deemed to affect, alter, modify or impair in any manner any other
provision, term, paragraph, sentence, clause, phrase or word appearing herein.

 

25. ENTIRE AGREEMENT. This Sublease and the exhibits attached hereto constitute
the sole and exclusive agreement between the parties with respect to the
Subleased Premises. No amendment, modification of or supplements of this
Sublease shall be effective unless in writing and executed by Sublandlord and
Subtenant.

 

26. SURVIVAL. All indemnities contained in this Sublease shall survive the
expiration or termination hereof.

 

27. EXHIBITS.

 

(a) Exhibit A attached hereto is incorporated by reference.

 

(b) Exhibit B attached hereto is incorporated by reference.

 

28. COUNTERPARTS AND FACSIMILE SIGNATURES. This Sublease may be executed in
counterparts which when taken together shall constitute one fully executed
original. Electronic, Facsimile, and PDF signatures via e-mail on this Sublease
shall be treated and have the same effect as original signatures.

 

Page 9 of 10

 

 

IN WITNESS WHEREOF, this Sublease is executed as of the date of the Sublease set
forth above.

 

SUBLANDLORD:







SUBTENANT:







    CPLEX, LLC, a California limited liability company SUNSET CONNECT OAKLAND,
LLC, a California limited liability company

 

By:    

By:



           

Name:



Scott Bonagofsky   Name: Tom Gingerich          

Title:



Chief Executive Officer and Manager of CPLEX, LLC  

Title:



Chief Financial Officer





        Sunset Connect Oakland, LLC         Co-Manager of Subtenant

 

CONSENT TO SUBLEASE       I hereby consent to this Sublease.           Kenneth
W. Morris   Trustee under Revocable Trust Agreement dated April 10, 1986  
Master Lessor           Scott Bonagofsky, Master Lessee           Robert
Larabee, Master Lessee  

 

Page 10 of 10

 

 

